DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the storage container" in line 7.  There is insufficient antecedent basis for this limitation in the claim as the claim only recites a “storage chamber”.

Claim 2 recites the limitation "the inside surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the claim only recites an “interior surface”.


The term “substantially” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the term “substantially” is intended to further limit the claim.

Claims 5, 10, and 11 are rejected for the follow reasons. Claim 10 recites the relief element “is” an essential oil. Claim 11 also indicates the relief element “is” an aromatic compound. Claim 5 also recites the relief element “is” a sealed packet. This terminology is inconsistent with the limitations of claim 1, which recites the nausea-relief element includes limitations drawn to a fluid and an impermeable enclosure. As such, it is unclear if the nausea-relief element is intended to be only the fluid, only the packet, or the fluid in combination with the impermeable enclosure. Accordingly, the metes and bounds of the claim cannot be determined.
In an effort to promote compact prosecution, the “relief element” is interpreted as both the fluid and impermeable enclosure, and the term “is” is interpreted as open ended (e.g. comprises a packet, comprises an essential oil, comprises an aromatic compound) in the context of claims 5, 10, and 11.

Claims 1-2, 5, 7-8, 10-12, 15, and 17-18 all recite the limitation "the relief element" while claim 1 recites specifically “a nausea-relief element”. In light of the above rejection and lack of clarity regarding what the relief element comprises, it is unclear if the “relief element” of the dependent claims is intended to be different than the “nausea-relief element” of claim 1. As such, there is insufficient antecedent basis for this limitation in the claims. In an effort to promote compact prosecution, the “relief element” and “nausea-relief element” are interpreted as referring to the same limitation.

Claim 20 recites “an open barf bag” without any transitional phrase such as “comprising” or “consisting of” separating the preamble of the claim from the body of the claim.  As such, it is impossible to discern where the preamble ends and the body of the claim begins rendering the scope of the claims unclear.  For the purposes of examination, this claim is being interpreted to recite: An open barf bag comprising: a sent pack attached to the bag, the sent being sealed from the bag.

Claim 20 is generally narrative and indefinite, failing to conform with current U.S. practice. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. In its current form, the claim language renders the scope of the claim unclear.
See MPEP section 608.01(m) for the proper form of claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the storage chamber being defined “substantially” by the receptacle while claim 1 already recites the receptacle defines the storage chamber. These limitations appear to be redundant particularly in view of the term “substantially” being indefinite and not appearing to further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 11, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longo et al. (US 2008/0154219 A1), hereinafter Longo.

	Regarding claim 1, Longo discloses a nausea-relieving vomit facility (i.e. body fluid collection bag; Figs. 1 and 2; Abstract; Paragraphs 1 and 29 specifically mention emesis) comprising:
a receptacle defining a storage chamber (Fig. 2 shows bag 1 forming a storage chamber)
the receptacle having an opening providing access to the inside of the storage chamber (Figs. 1 and 2, opening defined by elements 10 and 11);
a nausea-relief element (elements 6 and 7; Paragraphs 42-43; Paragraph 86 indicates pleasant natural scents) including a fluid (Paragraphs 24 and 82 indicate a fluid) contained within an impermeable enclosure; the impermeable enclosure being fluidically and aromatically isolated from the storage chamber when the impermeable enclosure is unopened (Paragraph 84 indicates the packet 7, described in Paragraph 42, is moisture and odor impermeable; Fig. 2 shows the packet 7 being isolated from the storage chamber of bag 1), the storage chamber being accessible for use by way of the opening independently of whether the impermeable enclosure is opened or unopened (Fig. 2 shows packet 7 and cover ply 3 having its own opening facility 5 separate from opening facility 10 and 11 for the storage chamber).

Regarding claim 3, Longo discloses the invention as claimed. Longo further discloses the storage chamber being defined substantially by the receptacle (Fig. 2 best shows a storage chamber being defined by receptacle 1, including outer surface 2, bottom edge 12).

Regarding claim 4, Longo discloses the invention as claimed. Longo further discloses the entire receptacle defines the storage chamber (Fig. 2 best shows a storage chamber being defined by the entire receptacle 1, including outer surface 2, bottom edge 12).

Regarding claim 6, Longo discloses the invention as claimed. Longo further discloses the receptacle being a flexible bag (Paragraphs 21 and 42).

Regarding claim 7, Longo discloses the invention as claimed. Longo further discloses the relief element includes lavender and citrus (Paragraph 86). As such, the material disclosed by Longo is inherently suitable as an aromatic treatment for nausea as Applicant discloses the claimed aromatic treatment is also lavender or citrus (i.e. grapefruit; Paragraph 5 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 8, Longo discloses the invention as claimed. Longo further discloses the relief element is away from the opening (Fig. 2 shows element 6 being away from opening 10).

Regarding claim 9, Longo discloses the invention as claimed. Longo further discloses the impermeable enclosure is a packet having an opening facility (Paragraphs 42 and 43 describe element 7 as a packet; Paragraph 85 describes how the packet is openable and thus comprises an opening facility).

Regarding claim 11, Longo discloses the invention as claimed. Longo further discloses the relief element includes lavender (Paragraph 86).

Regarding claim 13, Longo discloses the invention as claimed. Longo further discloses the receptacle being a flexible material impermeable to aromas (Paragraphs 23, 66 and 67).

Regarding claim 14, Longo discloses the invention as claimed. Longo further discloses the flexible material being paper or plastic (Paragraphs 23, 66, and 67).

Regarding claim 15, Longo discloses the invention as claimed. Longo further discloses the relief element includes an absorbent carrier element (Paragraphs 24 and 82-84 describe the relief element as being moistened with fluid, and thus would be absorbent).

	Regarding claim 19, Longo discloses a barf bag (i.e. body fluid collection bag; Figs. 1 and 2; Abstract; Paragraphs 1 and 29 specifically mention emesis) comprising:
a bag having an opening at one side and defining an interior space defining a storage chamber (Fig. 2 shows bag 1 forming a storage chamber and an opening providing access to the inside of the storage chamber; Figs. 1 and 2, opening defined by elements 10 and 11);
an aromatically impermeable packet (Paragraph 84 indicates the packet 7, described in Paragraph 42, is moisture and odor impermeable) having a scented fluid sealed inside (elements 6 and 7; Paragraphs 42-43; Paragraph 86 indicates pleasant natural scents; Paragraphs 24 and 82 indicate a fluid);
the impermeable packet being in a closed condition, and operable to an open condition (Paragraphs 42 and 43 describe element 7 as a packet; Paragraph 85 describes how the packet is openable and thus comprises an opening facility);
the impermeable packet being fluidically and aromatically isolated from the interior when in the closed condition (Fig. 2 shows the packet 7 being isolated from the storage chamber of bag 1);
the interior space being accessible for use by way of the opening independently of whether the whether the impermeable packet is opened or unopened (Fig. 2 shows packet 7 and cover ply 3 having its own opening facility 5 separate from opening facility 10 and 11 for the storage chamber).
Longo also teaches the packet having the fluid being therapeutic for the prevention of nausea when an aroma emitted by the fluid is lavender and citrus (Paragraph 86). As such, the fluid disclosed by Longo is inherently therapeutic for the prevention of nausea when an aroma emitted by the fluid is smelled as Applicant discloses the claimed aromatic treatment is also lavender or citrus (i.e. grapefruit; Paragraph 5 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 20, Longo discloses an open barf bag (i.e. body fluid collection bag; Figs. 1 and 2; Abstract; Paragraphs 1 and 29 specifically mention emesis) comprising:
a scent pack attached to the bag (elements 6 and 7; Paragraphs 42 and 43; Paragraph 86 describes scenting);
the scent being sealed from the bag (elements 3 and 7 both seal element 6 from the interior of bag 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claims 1, 2, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 2016/0158114 A1), hereinafter Barry in view of Bolos (US 2017/0305662 A1), hereinafter Bolos.

	Regarding claim 1, Barry substantially discloses a nausea-relieving vomit facility (i.e. disposable emesis bag; Fig. 3; Abstract) comprising:
a receptacle defining a storage chamber (Fig. 3; the storage chamber defined by wall elements 14 - 17);
the receptacle having an opening providing access to the inside of the storage chamber (Fig. 3, opening generally defined by element 13);
	Although Barry does teach a nausea-relief element (Fig. 3, element 41; Paragraphs 19 and 31, specifically scented-material) including a fluid (Paragraph 31 indicates a gel which is a fluid), Barry does not explicitly teach the fluid contained within an impermeable enclosure, the impermeable enclosure attached to the receptacle; the impermeable enclosure being fluidically and aromatically isolated from the storage container when the impermeable enclosure is unopened; the storage chamber being accessible for use by way of the opening independently of whether the impermeable enclosure is opened or unopened.
	In the same field of endeavor, Bolos teaches a waste bag with an internal scented nausea-relief element (Figs. 1 and 3, elements 170 and 177; Paragraphs 27 and 30) including a fluid (Paragraph 44 indicates the scent can be a liquid or gel);
which further comprises an impermeable enclosure attached to the receptacle (Fig. 3, elements 110, 130, and 179; described in Paragraphs 43 and 44);
the impermeable enclosure being fluidically and aromatically isolated from the storage container when the impermeable enclosure is unopened (Paragraph 44 explicitly states the scent is released only when the strip is de-adhered by a lifting action when the bag is filled indicating prior to this action the scent bearing substance is aromatically isolated by impermeable layers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the enclosed nausea-relief element of Bolos that allows for release of scent, for the relief element of Barry since these structures perform the same function of providing a pleasant scent for a user from within the storage chamber. Simply substituting one relief element would yield the predicable result of comprising an accessible nausea-relief element including a fluid. See MPEP 2143.
	Further, doing so would predictably form an impermeable enclosure containing the nausea-relief element, the impermeable enclosure being fluidically and aromatically isolated from the storage container when the impermeable enclosure is unopened; and would also allow for the storage chamber to be accessible for use by way of opening independently of whether the impermeable enclosure is opened or unopened (Paragraph 44 of Bolos describes how the scent is released only after the bag is full and is lifted). Further, doing so would be advantageous in order to provide controlled release of the scent (as described in Paragraphs 43, 44 and 48 of Bolos).

	Regarding claim 2, the combination of Barry and Bolos substantially discloses the invention as claimed. Barry further teaches the storage chamber having an interior surface and the nausea relief element is attached to the inside surface (element 41; Paragraph 31). Bolos also teaches this feature (Fig. 1, elements 171 and 173; Paragraph 27 indicates the scent strip is on an interior side of the exterior bag).

	Regarding claim 10, the combination of Barry and Bolos substantially discloses the invention as claimed. Barry does not explicitly teach said relief element comprises an essential oil. However, Barry does teach scenting the bag itself using essential oils (Paragraph 29), thus demonstrating the use of essential oils as a source of scent is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically comprise essential oil in the relief element as Barry teaches essential oils being a nontoxic means of supplying a pleasant scent for the benefit of the user (Paragraph 29).

	Regarding claim 12, the combination of Barry and Bolos substantially discloses the invention as claimed. Barry does not explicitly teach said relief element including mint oil. However, Barry teaches scenting the bag itself using a minty scent, and that essential oils may be used to supply said scent (Paragraph 29). Therefore, Barry teaches the use of mint oil is known in art to mask the odors of vomiting and the oil being an effective means of supplying said scent (Paragraph 29). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scent of the nausea-relief element to specifically comprise mint oil for the same purpose.

	Regarding claim 17, the combination of Barry and Bolos substantially discloses the invention as claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Barry and Bolos has all the structure as claimed. As such, it is capable of performing the functions as claimed (i.e. the relief element being contained within the receptacle when the opening of the receptacle is occluded by a user’s face, such that an aroma from the relief element is maintained for inhalation by the user; Fig. 3 of Barry shows element 41 being in the bottom of the bag, and thus the odor would be maintained for inhalation; Fig. 1 of Bolos also shows relief element 171 and 173 being inside the bag and thus would deliver scent into the bag when the opening was occluded).

	Regarding claim 18, the combination of Barry and Bolos substantially discloses the invention as claimed. Barry further teaches the relief element being attached to the bottom surface (Fig. 3, element 41; Paragraph 31).

Allowable Subject Matter
Claims 5 and 16 would are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above 112(b) rejections with respect to claim 5 would need to be addressed as well.
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Longo fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claim 5 which recite features not taught or suggested by the prior art.
Longo fails to disclose or fairly suggest wherein the receptacle having a manual release facility including a tag connected to a portion of the receptacle away from the relief element; and wherein the receptacle has a collapsed condition configured for compact storage and an expanded condition configured for receiving vomit, and wherein the tag is operably connected to the receptacle at two different positions that are proximate in the collapsed condition and spaced apart in the expanded condition, such that the tag opens the relief facility in response to moving the receptacle from the collapsed condition to the expanded condition.
Rather, Longo teaches a graspable edge that is openable independent of any collapsed or expanded condition.
Bolos does teach the use of a tag (Paragraph 48 describes a manual pull tab), but does not disclose any relation to the collapsed or expanded condition of the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brennan (US 6,554,151 B1) teaches a waste receptacle having an independently operable scent element in the bottom of the container (Fig. 7).
Davis (US 2011/0180008 A1) teaches an analogous scented waste bag.
Shelley et al. (US 2009/0067760 A1) teaches a scented waste bag having a secondary closure for the scented element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771